DETAILED ACTION
	This office action is in response to the amendment filed on August 17, 2022.  In accordance with this amendment, claims 1, 3, 7-9, 14-16, and 18 have been amended, while claims 6, 13, and 17 have been formally canceled.  
Claims 1-5, 7-12, 14-16, and 18 remain pending and are now in condition for allowance, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-12, 14-16, and 18 are allowed over the closest prior art of the current record.  Claim 1 is the sole independent claim and has been amended into condition for allowance on August 17, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art (see IDS filed May 13, 2021; attached PTO-892 form references A, B, and N-P) does not expressly teach or reasonably suggest, in combination, each and every claim limitation as arranged in claim 1 as a whole with the inclusion of original dependent claim 13 (now canceled and incorporated into current claim 1).  In particular, although any one structural feature of current independent claim 1 may be found in different prior art reference, there is no clear motivation or reasonable suggest for a combination such as enumerated and shown by Figs. 1, 5, 6, 8, 10, and 11.  The Examiner must consider the scope of current independent claim 1 in the context of the original specification and drawings.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 for amended independent claim 1.  Claims 2-5, 7-12, 14-16, and 18 are also allowable at least as being dependent from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 9-12), filed August 17, 2022, with respect to the claim amendments to independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, all claim objections and claim rejections mailed on July 5, 2022 have been withdrawn.  Claims 1-5, 7-12, 14-16, and 18 now serve to create a patentable distinction over the closest prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 24, 2022